Order of the Family Court, entered October 5, 1966, directing respondent to pay $20 weekly for the support of his son, unanimously reversed, on the law and on the facts, without costs and without disbursements, and the matter remanded to the Family Court, New York County, for a further hearing *826at which proof shall be adduced consistent with the following. While we recognize that procedure in the Family Court is to an extent informal, there was no proof adduced in the first instance of the child’s needs. The record is deficient, moreover, in failing to show the father’s changed circumstances, his assets, earnings, expenses and obligations, all necessary to reach a proper conclusion as to a fair and reasonable amount for the support of the child. The order of October 5, 1966 shall continue in effect as a temporary order of support pursuant to section 434 of the Family Court Act. Concur — Botein, P. J., Stevens, Eager, Steuer and Tilzer, JJ.